650 S.E.2d 601 (2007)
In the Matter of D.S.M.
appealed by Respondent D.S.M.
No. 236P07.
Supreme Court of North Carolina.
August 23, 2007.
John Keating Wiles, Raleigh, for D.S.M.
Meredith Jo Alcoke, Assistant Attorney General, for State.

ORDER
Upon consideration of the petition filed on the 22nd day of May 2007 by Respondent (Juvenile) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 23rd day of August 2007."